Hall, J.
Appellant owns the SW% of NW14 of Section 29, Township 4, North Range 11 East, in Jasper County, and the appellee owns the NW% or NW% of the same section. This suit involves the disputed boundary line between these two forty-acre subdivisions. Appellee claims that regardless of where the true boundaryline is located he owns and has acquired title by adverse possession to all the land down to a fence between the two tracts which, according to the appellee’s evidence, has *871been there situated and maintained for abont twenty-five years until just prior to the filing of this suit when it was torn down and moved about twenty-two yards to the North. That event precipitated the filing of this suit.
 The chancellor patiently listened to the evidence for both parties and at their invitation went upon the premises and inspected the location of the old fence and the markings upon the trees, and made his findings in favor of appellee.  The sole contention here is that his findings are contrary to the overwhelming weight of the evidence. We do not think so. This is a typical case of a sharply disputed question of fact which the chancellor has decided, and we are not authorized to disturb his finding.
Affirmed.
McGehee, G. J., and Lee, Kyle and Holmes, JJ., concur.